(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Llamada esta causa para la vista de la moción de desestimación presentada por el Pueblo por su fiscal, sólo éste compareció, limitán-dose el apelante a pedir por escrito la suspensión de la vista y un nuevo término para presentar la transcripción de evidencia, petición: que lia sido declarada sin lugar, y apareciendo que el recurso se in-terpuso desde marzo 29, 1940, sin que la parte apelante hiciera ges-tión alguna para perfeccionarlo, y que solicitada su desestimación: por abandono desde febrero cinco último él apelante no ba impug-nado la moción limitándose a presentar la solicitud de que se ha. hecho mérito, debe declararse y se declara la moción de El Pueblo1 con lugar y en su consecuencia se desestima, por abandono, el re-curso.